           Case 1:10-cv-02709-PGG-RWL Document 317 Filed 10/17/18 Page 1 of 3




Attorneys at Law


Christopher M. Farella
t 973.639.8541
f 973.639.8739
CFarella@ebglaw.com

                                                                           October 17, 2018

    VIA ECF

    Honorable Paul G. Gardephe, U.S.D.J.
    United States District Court
    Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square,
    New York, New York 10007


              Re:       Wilson et al. v. Pasquale’s Damarino, Inc. et al.
                        Civil Action No.: 1:10-cv-02709 (PGG) (RWL)

    Dear Judge Gardephe:

           Pursuant to Your Honor’s direction during the conference today, below are the addresses
    of the Defendants in this matter for whom Epstein Becker & Green, P.C. (“EBG”) previously
    represented:

    Mr. Salvatore Abbate                                                   Ms. Izabela Marino
    6807 Abbot Avenue, Apt. 10                                             6774 Groton Street
    Miami Beach, FL 33141                                                  Forest Hills, New York 11375

    Mr. Fred Marino                                                        220 West Restaurant Corp.
    22 Rech Avenue                                                         f/k/a Pasquale’s DaMarino’s, Inc.
    Oreland, PA 19075                                                      c/o DaMarino Restaurant
                                                                           220 West 49th Street
                                                                           New York New York 10019


            In addition, Your Honor has allowed EBG the opportunity to more fully explain the
    argument that a conflict of interest further supports being relieved of counsel to even the remaining
    two defendants, Messrs. Rossignuolo and Montesaricho. The original conflict, which existed since
    the verdict in the previous Mironova trial, was briefed in the Motion to Withdraw, see D.E. 262 at
    pp. 14-15. A more pronounced conflict, however, arose subsequent to the filing of the Sixth
    Amended Complaint on March 9, 2018. This issue was brought to the attention of U.S. Magistrate
    Judge Lehrburger in Defendants’ Motion to Stay Filing an Answer, D.E. 279 and 280. Instead of

             Epstein Becker & Green, P.C. | One Gateway Center | Newark, NJ 07102 | t 973.642.1900 | f 973.642.0099 | ebglaw.com

Firm:47211476v1
           Case 1:10-cv-02709-PGG-RWL Document 317 Filed 10/17/18 Page 2 of 3


    Honorable Paul G. Gardephe
    October 17, 2018
    Page 2




    attaching that motion, which included other ancillary arguments, EBG’s position relative to the
    conflict issue is as follows.

            The Sixth Amended Complaint alleges a conspiracy between any and all the Defendants
    (including some from the previous complaints as well as newly added ones) in fraudulently
    transferring assets and monies from one corporate entity to other corporate entities. The
    allegations forming the basis for these claims are in paragraphs 207 through 213 of the Sixth
    Amended Complaint.

            The New York State Rules of Professional Conduct provide that a lawyer should not
    represent a client if a reasonable lawyer would conclude that the representation will involve the
    lawyer representing differing interests. 22 N.Y.C.R.R. §1200.1.7(a)(1), 1.16(b)(1); Sidor v.
    Zuhoski, 261 A.D.2d 529, 530 (2d Dept. 1999) (“‘[A]n attorney who undertakes the joint
    representation of two parties in a lawsuit [should] not continue as counsel for either one after an
    actual conflict of interest has arisen’ because continued representation of either or both parties
    would result in a violation of the ethical rule requiring an attorney to preserve a client's confidences
    or the rule requiring an attorney to represent a client zealously.”)

            Almost by definition, one attorney cannot represent more than one member of an alleged
    conspiracy because, at common law, each member of that conspiracy is jointly and severally liable
    for the damages caused by the conspiracy. Kashi v. Gratsos, 790 F.2d 1050, 1054-55 (2d Cir.
    1986)("Proof of a civil conspiracy under New York law connect[s] a defendant with the
    transaction[,] . . . charge[s] him with the acts and declarations of his co-conspirators, and exposes
    that defendant to joint and several liability for the victim's losses.") Indeed, Plaintiffs here state
    unequivocally, that the “Individual Defendants were and still are owners, directors, officers,
    managers, employees and/or agents … and have jointly and severally exercised operational control
    over the Corporate Defendants.” Given this paradigm, EBG cannot continue to serve as counsel
    to all Defendants, much less any single defendant. See Reitzel v. Hale, 820 N.Y.S.2d 845 (N.Y.
    Misc. 2006) (holding under predecessor conflict of interest rule, differing and conflicting interests
    of defendants prohibited one law firm from representing all defendants, especially where
    defendants had differing roles and responsibilities); see also Greene v. Greene, 418 N.Y.S.2d 379
    (N.Y.1979)(a lawyer may not undertake simultaneous representation of parties with interest that
    are or may be adverse to each other).




Firm:47211476v1
           Case 1:10-cv-02709-PGG-RWL Document 317 Filed 10/17/18 Page 3 of 3


    Honorable Paul G. Gardephe
    October 17, 2018
    Page 3




           Thank you for Your Honor’s consideration of this question. We remain available to for
    any questions Your Honor may have regarding the above.

                                                      Respectfully submitted,


                                                      /s Christopher M. Farella

    cc:      Robert Wisniewski, Esq. (via ECF)
             Keith J. Frank, Esq. (via ECF)




Firm:47211476v1
